DETAILED ACTION
The Notice of Allowability mailed on February 8, 2022 has been withdrawn.  This Office Action is in response to Applicants Application filed on August 26, 2020.  Claims 1-5 are pending and presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the non-transitory computer readable medium” in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections – 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richardson et al (hereinafter, “Richardson”, U.S. Pub. No. 2014/0289319).
As per claim 1, Richardson discloses a non-transitory computer readable media comprising:
 a document file comprising at least one embedded resource, the at least one embedded resource including a tag that causes the embedded resource to analyzed to construct a modified embedded resource to replace the embedded resource paragraphs 0041, 0043, 0052, 0071 and 0080; Richardson discloses the embedded resource includes a translation information that results in an IP address of a cache server component in a CDN at a POP closer to the client computing device based on the geographic location, the modified embedded resource causing a browser receiving the document file with the modified embedded resource to initiate communication with a content delivery network to obtain content associated with the embedded resource (paragraphs 0023, 0035, 0041 and 0045; 
As per claim 2, Richardson discloses:
wherein the tag causes the document file and the tag to be passed to an Application Programming Interface (API) to cause the embedded resource to be analyzed to construct the modified embedded resource (paragraphs 0032, 0040, 0052 and 0084).
As per claim 3, Richardson discloses:
wherein the modified embedded resource includes at least one of an Internet Protocol (IP) address to facilitate communication with a content delivery network to obtain content associated with the embedded resource, a virtual IP address to facilitate communication with a content delivery network to obtain content associated with the embedded resource, one or more absolute uniform resource locators to facilitate communication with a content delivery network to obtain content associated with the embedded resource, and one or more hostnames to facilitate communication with a content delivery network to obtain content associated with the embedded resource (paragraphs 0031, 0037 and 0084). 
As per claim 4, Richardson discloses a content delivery method comprising: 
initiating a communication connection with a server, the communication connection including a client Internet Protocol (IP) address that is available to the server (paragraphs 0024, 0034, 0048, 0055, 0067 and 0088; Richardson discloses the HTTP connection includes a client computing device’s IP address in a query received at a DNS name server); 
receiving a document file including at least one embedded resource, the embedded resource including a reference to a content delivery network whereby the reference to the content delivery network is influenced by the client IP address (paragraphs 0041, 0043, 0052, 0071 and 0080; Richardson discloses the embedded resource includes a translation information that results in an IP address of a cache server component in a CDN at a POP closer to the client computing device based on the geographic location); and 
using the reference, initiating a request directly to the content delivery network to obtain content associated with the at least one embedded resource (paragraphs 0023, 0035, 0041 and 0045; Richardson discloses using the embedded resource translation information to facilitate communication). 
As per claim 5, Richardson discloses:
wherein the reference includes at least one of an IP address to facilitate communication with the content delivery network to obtain the content associated with the embedded resource, a virtual IP address to facilitate communication with the content delivery network to obtain the content associated with the embedded resource, one or more absolute uniform resource locators to facilitate communication with the content delivery network to obtain the content associated with the embedded resource, and one or more hostnames to facilitate communication with the content delivery network to obtain the content associated with the embedded resource (paragraphs 0031, 0037 and 0084).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        


ltj
March 24, 2022